                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ERIC DUFF, #236 127,                         )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:18-CV-883-WHA
                                             )                [WO]
WARDEN III - RICHER, et al.,                 )
                                             )
       Defendants.                           )

                                            ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

October 22, 2018. Doc. 5. There being no timely objections filed to the Recommendation, and

after a review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED that:

       1. Plaintiff’s § 1983 claims against Defendants the Alabama Department of Corrections

and the Bullock Correctional are DISMISSED with prejudice prior to service of process under 28

U.S.C. § 1915(e)(2)(B)(i);

       2. Defendants Alabama Department of Corrections and the Bullock Correctional Facility

are TERMINATED as parties to this complaint.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendants Alabama Department of Corrections and the Bullock Correctional

Facility pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.
Done, this 29th day of November 2018.


                              /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE
